Citation Nr: 1643660	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-03 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for breast cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for cancer of the lymph nodes, to include as due to herbicide exposure.

3.  Entitlement to a temporary 100 percent evaluation based upon surgery or a medical procedure requiring convalescence.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the receipt date in the Veterans Benefits Management System (VBMS) of service treatment records (STRs) is shown as March 2016, which is after the last RO adjudication in December 2014.  The Board presumes this receipt date is inaccurate.  The August 2010 rating decision indicates that service treatment reports from the period of service of February 18, 1967 to December 26, 1971 were reviewed.  Accordingly, the RO considered the STRs in its adjudication and the Board may proceed with adjudication on the merits.


FINDINGS OF FACT

1.  The Veteran's breast cancer is a carcinoma that involved two of fifteen lymph nodes.  It was not incurred in service and is not attributable to service.

2.  Breast cancer that metastasized to the lymph nodes is not caused by herbicide exposure in service.

3.  The disorders for which the Veteran claims entitlement to a temporary total rating under 38 C.F.R. §§ 4.29 and 4.30 are not service-connected.

CONCLUSIONS OF LAW

1.  Breast cancer was not incurred in or aggravated by service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Cancer of the lymph nodes was not incurred in or aggravated by service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for a temporary total rating under 38 C.F.R. §§ 4.29 and 4.30 for hospitalization in excess of 21 days and treatment requiring convalescence for breast cancer surgery are not met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.29, 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by pre-adjudicatory letters sent to the Veteran in January 2010 and May 2010.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been associated with the record.  

VA has not afforded the Veteran a comprehensive medical examination relating to her claims.  The Board finds that a comprehensive examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

A VA examination under the standards of McLendon is not warranted in this case.  As discussed further below, there is no credible evidence that indicates that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  Specifically, there is no evidence of manifestations of breast cancer in service, and there is no credible indication that exposure to herbicides caused the Veteran's breast and lymph node cancer.  

Additionally, the evidence establishes that the Veteran's breast cancer is a carcinoma and that the lymph node cancer is a metastasis of the breast cancer.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober 120 F. 3d. 1239 (Fed. Cir. 1997); writ of cert den. 522 U.S. 1151, 140 L Ed. 2d 181, 118 S. Ct. 1171 (1998) (presumptive service connection refers to primary cancer cite and not a metastatic site).  Breast cancer is not on the list of diseases entitled to the presumption of service connection for exposure to herbicides.  38 C.F.R. § 3.309(e).  Furthermore, there is no credible evidence otherwise indicating a link between the Veteran's carcinoma and exposure to herbicides.  To date, the National Academy of Sciences has found inadequate or insufficient evidence of an association between herbicide exposure and breast cancer.  77 Fed. Reg. 47924-01 (Aug 10, 2012).  Thus, a remand for examination or opinion is not warranted.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for malignant tumors, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends she is entitled to service connection for breast cancer and cancer of the lymph nodes as the result of herbicide exposure during her service in Vietnam.  See October 2016 Appeal Brief.  Service records show the Veteran served as a nurse while on active duty in Vietnam.

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  If a Veteran was exposed to an herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

In this case, a March 2010 pathology report of the resected left breast and lymph nodes shows a diagnosis of infiltrative ductal mammary carcinoma, and metastatic mammary carcinoma involving two of fifteen lymph nodes.  Breast cancer is not on the list of diseases in 38 C.F.R. § 3.309(e) entitled to the presumption of service connection due to herbicide exposure.  Instead, sarcoma is listed.  See id.  Moreover, it is clear from the pathology report that the Veteran's lymph node cancer was a metastasis of the breast carcinoma, and not lymphoma.  To date, the NAS has found inadequate or insufficient evidence of an association between herbicide exposure and breast cancer.  77 Fed. Reg. 47924-01 (Aug 10, 2012).  Accordingly, the presumption of service connection for exposure to herbicides is not applicable.

As for service connection due to herbicides on a non-presumptive basis, here, there is no credible evidence that this form of carcinoma is due to herbicide exposure.  There is no medical evidence of record indicating a link between the Veteran's cancer and herbicide exposure.  Although the Veteran is a nurse, the evidence does not reflect that she possesses the training and competence to speak to a complex medical relationship between herbicide exposure and her specific form of cancer.  Notably, the Veteran's claim is based on the presumption, rather than on evidence of a link, her nursing knowledge, or even a review of literature.  She has not provided any medical reasoning why a causal link exists.  Thus, to the extent the Veteran's claim is deemed an opinion as to a link between breast carcinoma and herbicide exposure, the Board finds it not to be not probative as to a causal relationship as there is no specificity of opinion or rationale provided.

The Board notes that P.J.Y., D.C., a doctor of chiropractic medicine in Florida, submitted a statement acknowledging the Veteran's history of breast and other gynecological cancer.  He then stated that "[a]t the present state of the diagnostic sciences that I am aware of I personally am unaware if dioxin exposure is or is not associated with this form of cancer."  The Board finds this statement to be non-evidence because it states no opinion either for or against the claim and the clinician admits to a lack of medical knowledge of the issue.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  For the same reason, this statement does not even provide an indication that herbicide exposure is the cause of breast cancer.

With respect to service connection on a direct basis, service treatment records are devoid of manifestations of carcinoma of the breast.  The Veteran does not contend that breast cancer manifest in service, or that there have been persistent and/or recurrent symptoms since service.  See 38 C.F.R. § 3.303(b).

Thus, there is no evidence of manifestations of breast cancer in service, and there is no credible indication that exposure to herbicides caused the Veteran's breast and lymph node cancer.  The evidence establishes that Veteran's breast cancer is a carcinoma and that the lymph node cancer is a metastasis of the breast cancer.  Carcinoma is not on the list of diseases entitled to the presumption of service connection for exposure to herbicides.  Finally, there is no credible evidence indicating a link between the Veteran's carcinoma and exposure to herbicides.  Therefore, service connection is not warranted.

The Board has considered the arguments in the representative's appeal brief.  The appeal brief relies upon 38 U.S.C.A. § 1112 for the proposition that breast cancer is included in the list of presumptive conditions and therefore must be service-connected.  This argument is a misreading of the law.  While breast cancer is indeed listed as a presumptive condition is 38 U.S.C.A. § 1112, a careful reading of the section shows that the presumption applies to radiation exposed veterans.  38 U.S.C.A. § 1112 (c)(1)-(2).  With respect to the Veteran's claim in her notice of disagreement that breast cancer "is covered," the Board points to the foregoing radiation exposure distinction as well as the distinction between sarcoma and carcinoma.

Temporary Total Rating

The Veteran claims entitlement to a temporary total rating pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on hospitalization and treatment requiring convalescence.  The records show that the Veteran had surgery for breast cancer, including the involved lymph nodes, in February 2010. 

A temporary total rating pursuant to 38 C.F.R. §§ 4.29 and 4.30 is assigned for hospitalization in excess of 21 days and treatment requiring convalescence for a service-connected disability.  Assignment of a temporary total rating is a rating issue, not a separate benefit, of the underlying claim for service connection.  38 C.F.R. §§ 4.29, 4.30.  A temporary total rating can only be assigned for service-connected disabilities.  See id. ("a service-connected disability has required hospital treatment...").  As the Veteran's claim is based on treatment for breast and lymph node cancer, for which service connection is not warranted, a temporary total rating is not warranted.


ORDER

Service connection for breast cancer is denied.

Service connection for cancer of the lymph nodes is denied.

Assignment of a temporary total rating for the convalescence from breast cancer surgery is denied.



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


